Citation Nr: 1026779	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-00 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
arthritis.

2.  Entitlement to service connection for left ankle fracture.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran does not have a currently diagnosed disability of 
either knee.

3.  The left ankle disability clearly and unmistakably pre-
existed service and was not aggravated by service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability, claimed as bilateral knee 
arthritis, was not incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2009).

2.  A left ankle fracture was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter dated November 2004, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claims of entitlement to service connection for a left ankle 
disability and a bilateral knee disability, including what part 
of that evidence he was to provide and what part VA would attempt 
to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The November 2004 letter did not address either the 
rating criteria or effective date provisions that are pertinent 
to the Veteran's claims, however, such error is harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, attempting to obtain medical opinions as 
to the diagnosis and etiology of any left ankle and/or bilateral 
knee disability, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board although 
he declined to do so.

The Veteran indicated that he was treated at the Dallas VA 
Medical Center (VAMC) from 1978 to 1998 and that these records 
have not been obtained for consideration.  As documented in the 
claims file, the RO attempted to obtain the records but was only 
able to recover two treatment records from 1978 and treatment 
records since December 1994.  In February 2010, the RO indicated 
that all appropriate procedures were followed in attempting to 
obtain the missing VAMC records and stated that further attempts 
to obtain the records would be futile.  The RO informed the 
Veteran of this finding in February 2010 and asked him to submit 
any additional evidence in his possession.  No further records 
were submitted from this time frame.  Thus, except as otherwise 
noted, it appears that all known and available records relevant 
to the issues here on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran does 
not appear to contend otherwise.

The Veteran seeks service connection for a bilateral knee 
disability and service connection for the aggravation of his pre-
service ankle fracture.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Generally, to 
prevail on a claim of service connection on the merits, there 
must be evidence of (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence or 
other competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A.  Bilateral Knee Disability

First and foremost, the Veteran must have a current disability 
before VA can grant service connection.  A review of the evidence 
shows that the Veteran has not been diagnosed as having a 
disability pertaining to either knee, weighing against the 
Veteran's claim for service connection of a bilateral knee 
disability.

In a September 2004 statement, the Veteran said he injured his 
left knee during a motor vehicle accident (MVA) in 1970.  Review 
of the service treatment records (STRs) shows that the Veteran 
was involved in a MVA in September 1970.  Treatment records from 
the accident show that the Veteran had a small laceration on the 
left knee.  No further treatment of the left knee was noted 
during service.  STRs did not indicate injury or treatment of the 
right knee during service.  The separation examination, dated May 
1973, did not show injuries to either knee.  Overall, the Board 
finds that the STRs weigh against the Veteran's claims for 
service connection for bilateral knee disabilities as they do not 
include any finding of a chronic knee disability.

Subsequent to separation from service, the Veteran spent time in 
a correctional facility.  During his incarceration, he was 
treated for left knee pain.  A record dated in February 2004 
indicates that the Veteran complained of left knee pain and that 
it had worsened since an injury one year prior.  The x-rays 
showed no recent fracture or acute bone pathology.  The 
assessment was left knee pain.  X-rays dated June 2004 show that 
the Veteran had no recent fracture or acute bone pathology.  
Articular relationships were intact and soft tissue was within 
normal limits.  The radiologist stated that the Veteran's left 
knee had not changed in appearance since February 2004.  After a 
complete review of the correctional facility treatment records, 
the Board finds that the treatment records fail to support a 
finding of service connection for a bilateral knee disability as 
the records do not include a diagnosis of a current disability of 
either knee.

In April 2005, the Veteran underwent general VA examination.  The 
examiner reviewed the claims file.  During the examination, the 
Veteran reported that he injured his left knee in a motor vehicle 
accident during service.  No fracture or effusion of the left 
knee was noted and x-rays showed no osseous or articular or soft 
tissue abnormalities.  The assessment was normal left knee, 
weighing against the claim for service connection.  The Veteran 
did not report any difficulties with his right knee, weighing 
against the claim for service connection.

VA outpatient treatment records dated in March and April 2008 
indicate that the Veteran complained of left knee pain.  The 
March 2008 treatment record shows that the Veteran reported a 
history of left knee arthritis.  No diagnosis by a physician was 
rendered.  In April 2008, the Veteran reported arthritis of the 
knee and discussed the use of medication to treat his knee pain 
with his medical provider.  No diagnosis was rendered.  Review of 
the remaining VA treatment records failed to show a current 
disability or complaints or treatment of either knee, weighing 
against a finding of service connection for either knee.

In addition to the medical evidence, the Board considered the 
Veteran's personal statements.  In his December 2006 substantive 
appeal, the Veteran alleged that he injured his knees during his 
in-service MVA and that VA is withholding medical records which 
show diagnosis and treatment of his knee disabilities.  
Specifically, the Veteran said he was treated at the Dallas VAMC 
from 1978 to 1998 for his knee disabilities and that these 
records have not been obtained for consideration.  As documented 
in the claims file, the RO attempted to obtain the identified 
records but was only able to recover two treatment records from 
1978 and treatment records since December 1994.  Neither records 
from 1978 nor the records since 1994 show treatment or diagnosis 
of a knee disability.  In February 2010, the RO found that all 
appropriate procedures were followed in attempting to obtain the 
missing VAMC records and stated that further attempts to obtain 
the records would be futile.  The RO informed the Veteran of this 
finding in February 2010 and asked him to submit any additional 
evidence in his possession.  No further records were submitted 
from this time frame.

In addition, the Veteran has alleged that he has arthritis of the 
knees.  With respect to the Veteran's own contentions, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Unlike varicose veins as discussed in Barr, and a dislocated 
shoulder as addressed in Jandreau, arthritis is not a condition 
capable of lay diagnosis as it cannot be diagnosed by unique and 
readily identifiable features, thus the presence of the disorder 
is a determination "medical in nature" and is not capable of 
lay observation.  The Board has reviewed all of the evidence but 
has been unable to find evidence of a current disability for 
either knee.  The Veteran alleges to suffer bilateral knee 
arthritis; however, the Veteran is not competent to render a 
diagnosis as to his current disabilities.  Further, regarding the 
presence of pain, pain is not in and of itself a disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  

	As previously stated, service connection may only be granted for 
a current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. § 
1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability).  Accordingly, as the evidence fails to show a 
current diagnosis pertaining to either knee, service connection 
for a bilateral knee disability cannot be granted.

B.  Left Ankle 

The Veteran seeks service connection for his left ankle 
disability.  He claims that he fractured his ankle prior to 
service and that his pre-service injury was aggravated by 
service.

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 C.F.R. § 3.304(b).  History of pre 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions but 
will be considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b)(1).

The Court has explained that clear and unmistakable evidence is 
evidence that "cannot be misinterpreted and misunderstood, i.e., 
it is undebatable."  Vanserson v. West, 12 Vet. App. 254, 258-59 
(1999) (citing definition of "clear and unmistakable error" in 
Russell v Principi, 3 Vet. App. 310, 313-14 (en banc)).

In this case, the entrance examination, dated February 1970, does 
not note a left ankle disability.  Therefore, the Veteran's left 
ankle fracture and residuals are not noted for VA purposes and he 
is presumed sound.  To rebut the presumption of soundness, VA 
must show by clear and unmistakable evidence that the Veteran's 
claimed injury pre-existed entrance into service.  VA must also 
show by clear and unmistakable evidence that either the 
disability resulting from the injury did not increase in severity 
during active service, or show that any increase in disability 
resulting from the injury during service was due to the natural 
progression of the injury.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006); see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

First, as noted above, VA must show that the Veteran's disability 
clearly and unmistakably pre-existed service.  The Veteran's own 
account of a pre-existing ankle fracture does not, in and of 
itself, rebut the presumption of sound condition.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Crowe v. Brown, 7 Vet. App. 238 (1995).  However, 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability prior 
to service is established, no additional or confirmatory evidence 
is necessary.  Consequently with notation or discovery during 
service of such residual conditions, such as healed fractures, 
with no evidence of the pertinent antecedent active disease or 
injury during service, the conclusion must be that they pre-
existed service.  38 C.F.R. § 3.303(c).

Here, STRs include a radiographic report dated December 1970 
which shows a healed fracture of the distal tibia.  The x-ray 
showed no significant fracture deformity of the ankle mortise or 
articular surfaces.  The STRs do not indicate that the Veteran 
fractured his distal tibia during service and the Veteran does 
not claim to have fractured the bone during service.  In fact, 
STRs show that the Veteran reported breaking his ankle prior to 
service during several visits for medical treatment.  Throughout 
the pendency of his claim, the Veteran has stated that he 
fractured his ankle prior to service.  Therefore, based upon the 
provisions of 38 C.F.R. § 3.303(c), the x-ray result of a healed 
fracture of the distal tibia without evidence of the pertinent 
antecedent injury during service, and based upon the Veteran's 
statements, the Board finds that there is clear and unmistakable 
evidence that the Veteran's left ankle fracture occurred prior to 
service.

Next, VA must show by clear and unmistakable evidence that the 
pre-existing ankle fracture and residuals were not aggravated by 
service if the claim is to be denied.  A preexisting disease will 
be presumed to have been aggravated by military service when 
there is an increase in disability during such service, unless 
there is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service of 
a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

An STR dated in November 1970 shows that the Veteran complained 
of increasing left ankle pain.  In June 1971, the Veteran again 
sought treatment for ankle pain.  He reported that the pain was 
triggered by excessive walking.  His range of motion (ROM) was 
good and tenderness was questioned.  The diagnosis was 
posttraumatic pain of the left ankle.  The Veteran was referred 
to the orthopedic clinic in July 1971.  Staff reported that the 
x-rays of the ankle were within normal limits.  The physical 
examination showed the ankle to be within normal limits except 
for subjective complaints of tenderness.  The impression was 
possible mild tendonitis and treatment included the application 
of a short leg cast for two weeks.  A November 1971 record states 
that the Veteran's left ankle was placed in a cast for two weeks.  
He had no further complaints of pain in the left Achilles tendon.  
The separation examination, dated May 1973, did not indicate any 
problems with the left ankle or residuals from the pre-service 
ankle fracture.  The Veteran stated and it was noted that he was 
in good health at the time of separation.

After separation from service, the first indication of medical 
treatment for the left ankle is dated in 2004.  Correctional 
facility treatment records show that the Veteran complained of 
'right' ankle pain stemming from an old injury.  The Veteran 
stated that he injured his ankle many years ago and had to have 
the ankle casted.  He said the diagnosis at that time was tendon 
sprain.  The correctional facility physician rendered a diagnosis 
of tendonitis in a previously injured tendon.  The physician told 
the Veteran that it is unlikely that he has had decremental 
changes in his ankle, that it is more likely that he exacerbated 
an old injury.  The Board notes that the treatment record shows 
complaint and treatment of the right ankle; however, the 
information documented in the record refers to the left ankle 
injury that occurred prior to service and the casting that 
occurred during service.  Thus, the Board is giving the Veteran 
the benefit of the doubt that the reference to the right ankle is 
a typographical error and that the intent was to note complaints 
dealing with the left ankle.

The Veteran had a VA examination in April 2005.  The examiner 
reviewed the claims file and gave a brief summary of the 
Veteran's in-service treatment of the left ankle.  He noted that 
the STRs showed numerous evaluations for tendonitis and post-
traumatic pain in the left ankle and stated that most of the 
Veteran's symptoms appeared to be related to the Achilles tendon 
region.  The examiner stated that there was no documentation of a 
specific injury in the STRs but that the Veteran's discomfort was 
well documented and typically related to increased activities.  
The examiner also reviewed the December 1970 x-ray.  The examiner 
stated that the physical evaluation revealed no obvious abnormal 
contour around the ankle.  The Veteran had limited ROM but no 
instability in the ankle.  He had no swelling, but complained of 
pain on palpation.  He had a mildly antalgic gait.  The x-rays 
showed a normal left ankle.  The examiner opined that based upon 
his examination of the Veteran and a review of the claims file, 
including the STRs, that there is insufficient evidence to 
suggest an additional injury while in service that might have 
aggravated his current problems with arthritis.  He said it 
appeared that the Veteran was treated for soft tissue complaints 
of the ankle and that these complaints may have been superimposed 
upon his previous fracture, but that there was no evidence of 
aggravation or acceleration of the ankle condition based upon his 
service experience.

The Veteran had another VA examination in December 2008.  The 
examiner reviewed the claims file and provided a summary of the 
Veteran's in-service treatment.  The examiner also performed a 
physical evaluation of the Veteran.  He diagnosed the Veteran as 
having chronic intermittent left ankle pain due to obesity and 
healed left ankle fracture.  He stated that there was no 
indication from the STRs or the current examination that there 
was any permanent aggravation or permanent deterioration of the 
ankle condition caused by service.

The Board also considered the Veteran's statements in determining 
if the left ankle fracture was aggravated, or permanently made 
worse, by his military service.  The Veteran is certainly 
competent to report that to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is also 
competent to testify as to symptoms which are non-medical in 
nature, however, he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Aggravation, or a permanent worsening of the pre-service ankle 
injury beyond the natural progress of the disease as a result of 
service, is not a condition upon which the Veteran can offer a 
probative opinion as the symptoms of a permanent worsening are 
not readily identifiable.  The Veteran can testify about his 
treatment and symptoms during and since service, but he does not 
have the medical knowledge to render an opinion regarding whether 
the underlying disability was, in fact, aggravated by service.

Based upon the entirety of the evidence, the Board finds that the 
evidence clearly and unmistakably shows that the Veteran's pre-
service left ankle injury did not increase in severity during 
service.  As noted above, temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  In 
this case, the separation examination failed to note a left ankle 
disability or complaints related thereto.  The corrections 
facility physician told the Veteran that it was unlikely that he 
had decremental changes in his ankle, and that it was more likely 
that he exacerbated an old injury.  Further, two VA examiners 
stated that the evidence failed to show aggravation or 
acceleration of the ankle condition based upon service 
experience.  Each examiner supported his opinion with well-
considered rationale.  

Additionally, it is noted that the first indication of a left 
ankle condition since the in-service complaints is dated in 2004, 
or over thirty years after separation from service.  Evidence of 
a prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, as evidence 
of whether a pre-existing condition was aggravated by military 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (C.A.Fed.,2000).  
Thus, given the evidence as outlined above, the Board finds that 
the evidence shows that the left ankle disability clearly and 
unmistakably pre-existed service and was not aggravated by 
service.  As there is no claim that the left ankle disability was 
incurred during service, that aspect of a service-connection 
claim is not here discussed.  Accordingly, service connection for 
a left ankle disability is denied.






ORDER

Service connection for bilateral knee arthritis is denied.

Service connection for a left ankle disability is denied.




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


